Citation Nr: 0207827	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for a gastrointestinal 
disorder, claimed as a stomach condition, internal bleeding 
and blood in urine and stool.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  It appears as though he may have had a period of 
active duty for training from April 1983 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO determined that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for Crohn's disease 
(claimed as a stomach condition, internal bleeding and blood 
in his urine and stool) had not been received.

In a February 2001 decision the Board determined that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for Crohn's disease 
(claimed as a stomach condition, internal bleeding and blood 
in his urine and stool) had been received and reopened the 
claim.  After reopening the issue was remanded to the RO for 
a VA gastroenterologist examination and opinion.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is clear and convincing evidence that the veteran's 
gastrointestinal disorder, claimed as a stomach condition, 
internal bleeding and blood in urine and stool existed prior 
to his period of active duty.  

2.  The veteran's gastrointestinal disorder, claimed as a 
stomach condition, internal bleeding and blood in urine and 
stool is not shown to have increased in severity during his 
period of active duty.  


CONCLUSIONS OF LAW

A gastrointestinal disorder, claimed as a stomach condition, 
internal bleeding and blood in urine and stool was not 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 1996 rating decision, May 1996 Statement of the 
Case, April 2000 and July 2001 Supplemental Statements of the 
Case, as well as the March 2001 RO letter informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A. 
§§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  The veteran was afforded a general 
medical examination in August 1991 and intestines examination 
in June 2001.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In his September 1995 claim the veteran wrote that his 
claimed stomach condition, internal bleeding and blood in 
urine and stool had their onset in 1991.  Hence, he is not 
claiming that his gastrointestinal disorder was incurred 
during his period of what appears to have been active duty 
for training, April 1983 to August 1983.  The Board need not 
address incurrance with respect to this period of time.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(b) (2001).  In this instance 
there is clear and unmistakable evidence demonstrating that 
the veteran's gastrointestinal disorder existed before his 
period of active duty service.  

The June 1986 private medical record shows that the veteran 
was hospitalized with a diagnosis of Crohn's disease.  The x-
ray report impression was that the oral cholecystogram 
studies demonstrated no evidence of any gallbladder disease.  
The double air contrast barium enema study of the colon 
demonstrated one small projecting pocket from the medial side 
of the upper ascending colon and most likely this was a small 
diverticulum.  Otherwise, the colon study appeared to be 
within normal limits.  The esophagus, stomach and duodenum 
were normal in appearance.  The small bowel study 
demonstrated findings consistent with Crohn's regional 
enteritis in the distal ileum.  In March and April 1987 the 
diagnosis was Crohn's disease.  The April 1988 x-ray opinion 
was normal upper gastrointestinal.  The small bowel 
demonstrated a normal transient time; again no evidence of 
hypersecretion, edema, stricture, mass effect or any other 
evidence of malabsorption or protein losing enteropathy was 
identified.  The roentgenologist did not see any radiographic 
evidence of regional enteritis on the veteran.  

In fact, in his July 1996 VA Form 9 the veteran wrote that 
his stomach problems became worse due to the Persian Gulf 
War.  Consequently, the issue before the Board is not the 
incurrance but rather aggravation of a gastrointestinal 
disorder during the veteran's period of active duty, December 
1990 to May 1991.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.306(2001).  

Service medical records show that at the November 1987 Report 
of Medical History the physician's diagnosis was Crohn's 
disease November 1985, no surgery performed.  On April 21, 
1991 the assessment was abdominal pain with Crohn's disease.  
The veteran reported that his last Crohn's exacerbation was 
November 1990.  On April 24, 1991 the veteran reported a 
history of Crohn's disease of 5 years duration.  The veteran 
was admitted to the hospital.  The final diagnosis was mild 
Crohn's disease.  History of Crohn's disease, stable at 
present was noted in the summary of defects and diagnosis 
portion of the May 1991 Report of Medical Examination for the 
purpose of demobilization.  The May 1991 Report of Medical 
History physician's summary included Crohn's disease.  

In August 1991 a private physician wrote that he had been 
treating the veteran since June 1986.  The examiner reported 
that the veteran was hospitalized from June 9, 1986 to June 
11, 1986.  The diagnosis of Crohn's disease was made; 
treatment was initiated with medication.  The results were 
dramatic and the veteran showed rapid improvement after which 
the medication was gradually withdrawn.  Other medications 
had been used intermittently since that date as the veteran's 
symptoms dictated.  He continued to need medication on an 
intermittent basis.  It seemed that the symptoms mainly 
occurred during periods of stress in his life.  

The impression was Crohn's disease at the August 1991 VA 
examination.  The August 1991 chest radiology diagnostic 
report impression was normal chest.  The September 1991 
radiology diagnostic report impression was normal upper 
gastrointestinal.  Relatively rigid distal terminal ileum 
segment with a normal mucosal pattern.  The small bowel was 
otherwise normal.  The October 1991 radiology diagnostic 
report impression was normal colon with slight rigidity of 
the terminal ileum.  With this minimal amount of abnormality 
suggestion was made for biopsy of the terminal ileum to rule 
out Crohn's disease.  

At the June 2001 VA examination the assessment was that there 
was no convincing evidence that the veteran had or has ever 
had Crohn's disease.  Certainly, present symptomatology 
suggests no active inflammatory bowel disease.  The examiner 
stated that it was possible to have an acute flare of Crohn's 
ileitis, which could subsequently enter remission never to 
return again.  Nevertheless, the examiner's review of the 
record showed no good evidence for this diagnosis ever having 
existed.  More likely, the veteran had a self-limited 
enteritis in 1986 and does not have a chronic inflammatory 
gastrointestinal condition.  

As the above reference medical evidence of record does not 
indicate that the veteran's symptomatology increased in 
severity during his period of active duty, from December 1990 
to May 1991, his claim must be denied.  

Since the medical and other evidence of record is not evenly 
balanced for and against the claim the benefit-of-the-doubt 
rule does not apply.  Rather, the preponderance of the 
evidence is against the claim, so service-connection is not 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Service-connection for a gastrointestinal disorder, claimed 
as a stomach condition, internal bleeding and blood in urine 
and stool is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

